Citation Nr: 1031144	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  07-14 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to service-connected posttraumatic stress disorder 
(PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel
INTRODUCTION

The Veteran had active service in the U.S. Army from May 1968 to 
September 1969.  The record indicates that the Veteran had prior 
active duty for training (ACDUTRA) and inactive duty for training 
(INACDUTRA) with the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

The Veteran testified before a Veterans Law Judge via video 
conference in December 2007.  A copy of the transcript of this 
hearing has been associated with the claims file.  The Veteran 
was notified that this Veterans Law Judge is no longer employed 
by the Board.  The Veteran responded that he did not wish to 
appear for another hearing.

The appeal was before the Board in June 2008.  Additional issues 
were in appellate status.  The issue of service connection for 
hypertension was remanded.  Upon return to the Board, this issue 
was the only one remaining in appellate status.  In August 2009, 
the Board denied the claim.   The Veteran appealed this denial to 
the United States Court of Appeals for Veterans Claims (Court).  
The Court issued an April 2010 Order that incorporated a Joint 
Motion for Remand (JMR).  Below, in order to comply with the JMR, 
the appeal is remanded to the agency of original jurisdiction 
(AOJ). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran asserts that he has hypertension that is secondary to 
service-connected PTSD.  In the JMR, the parties discussed the 
opinion in the November 2008 VA examination and the December 2008 
addendum to that opinion.  The parties to the JMR found that the 
opinion was not adequate to address one aspect of the claim on 
appeal:  that the service-connected PTSD aggravated the diagnosed 
hypertension.  The parties directed that VA should obtain a new 
VA medical opinion that addresses whether it is at least as 
likely as not that the hypertension is aggravated by his service-
connected PTSD.  Therefore, the appeal is remanded to the AMC/RO 
to allow for the obtainment of this opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a examination 
to address the issue of whether diagnosed 
hypertension was aggravated by the 
service-connected PTSD.  The claims file 
should be furnished to the examiner(s) for 
his or her review.  

The examiner should be requested to 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or higher) that hypertension 
was aggravated by the service-connected 
PTSD. 

A rationale for any opinion expressed in the 
examination report should be provided.

2.  Thereafter, the Veteran's claim must be 
readjudicated on the basis of all of the 
relevant evidence of record and all 
governing legal authority.  If the benefit 
sought on appeal is not granted, the 
Veteran and his representative must be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the Board 
for further review.

The Veteran need take no action until otherwise notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the AMC/RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain further evidentiary 
development.  No inference should be drawn as to the outcome of 
these matters by the actions herein requested.

The Veteran's appeal must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


